DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/13/2021 is considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “a first magnetic field detector mounted adjacent to a predefined location on the first electrical conductor, wherein the first magnetic field detector generates a first signal corresponding to a first magnetic field present at the first magnetic field detector, the first magnetic field generated by a first current conducted within the first switching element and by a second current conducted within the power semiconductor module; a second magnetic field detector mounted at a second location within the power semiconductor module, wherein the second magnetic field detector generates a second signal corresponding to a second magnetic field present at the second magnetic field detector, the second magnetic field generated by the first current conducted within the first switching element and by the second current conducted within the power semiconductor module; and a decoupling circuit mounted within the power semiconductor module, wherein the decoupling circuit is configured to receive the first signal and the second signal as inputs and to generate an output signal corresponding to the first current” in combination with all limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 2-11 are also allowable due to dependency.
Regarding claim 12, the closest prior art fails to disclose nor would it be obvious to combine “the second magnetic field detector generates a second feedback signal corresponding to a second magnetic field present at the second magnetic field detector and generated in response to at least the first current and the second current; and mounting a decoupling circuit within the power semiconductor module, wherein: the first feedback signal and the second feedback signal are connected as inputs to the decoupling circuit, and the decoupling circuit generates an output signal corresponding to the first current as a function of the first feedback signal and of the second feedback signal” in combination with all limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 13-20 are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868